Title: To Thomas Jefferson from Joseph Dougherty, 22 May 1808
From: Dougherty, Joseph
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington May 22d.—08
                  
                  I yesterday shiped. your articles from her. part of which left on bord while the Sloop was under way. I last evening inclosed one bill of lading to Messrs. Gibson & Jefferson at Richmond. as well  to request of them to send your boxes to Monticello as soon as possible. as to fulfil my instructions from Mr. Eppes by letter of the 11th. Inst. relative to the Kids
                  All is well here.
                  Sir your Hble. Servt.
                  
                     Jos. Dougherty
                     
                  
               